Third District Court of Appeal
                               State of Florida

                          Opinion filed March 28, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-0400
                           Lower Tribunal No. 16-468
                              ________________


                               D.Y., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.

Before SUAREZ, LAGOA, and LINDSEY, JJ.

     PER CURIAM.
      D.Y., a juvenile, appeals an order placing D.Y. on probation under the

supervision of the Department of Juvenile Justice (“DJJ”) and withholding

adjudication of delinquency. D.Y. had been adjudicated incompetent in a prior

case that was ultimately dismissed. Thus, the trial court concluded that D.Y.

remained legally incompetent and appointed two doctors to evaluate D.Y. One

doctor concluded D.Y. was incompetent, while the second doctor found that D.Y.

was competent. The trial court then appointed a third doctor who subsequently

found D.Y. to be incompetent, but also opined that D.Y. could be malingering and

feigning ignorance with regards to his legal competence. The trial court made an

oral finding that D.Y. was competent to proceed to the adjudicatory hearing but

failed to enter a written order memorializing its findings as to D.Y.’s competency.

The case proceeded to an adjudicatory hearing where the trial court found D.Y.

delinquent as charged, withheld adjudication, and placed D.Y. on probation.

      Florida Rule of Criminal Procedure 3.212(b) provides, “If the court finds the

defendant competent to proceed, the court shall enter its order so finding and shall

proceed.” Fla. R. Crim. P. 3.212(b). Thus, a trial court errs when it fails to enter a

written order regarding a defendant’s competency. See Gordon v. State, 219 So.

3d 189, 197 (Fla. 3d DCA 2017) (“Here, the trial court made an oral finding that

defendant was competent to proceed, but failed to render a written order to that

effect. This cause must be remanded to the trial court to enter a written order

                                          2
consistent with its oral pronouncement.”), review denied, SC17-978, 2017 WL

4546004, at *1 (Fla. Oct. 12, 2017).

      Where the trial court has entered an oral finding that the defendant is

competent, but no written order of competency has been entered, the proper

remedy is to remand the case to the trial court for entry of a nunc pro tunc order

finding the defendant competent to stand trial. Razuri v. State, 126 So. 3d 261,

261 n.1 (Fla. 3d DCA 2010) (citing Corbitt v. State, 744 So.2d 1130 (Fla. 2d DCA

1999)).1

      Here, the trial court failed to enter a written order reflecting the trial court’s

determination that D.Y. was competent to proceed to trial.           Accordingly, we

remand with instructions for the trial court to enter a written order, nunc pro tunc,

reflecting its oral pronouncement regarding D.Y.’s competency.




1 Moreover, on appeal, both parties request this Court remand the instant case for
the trial court to enter a written order of competency. D.Y. has not raised any other
objection on appeal to the finding of delinquency or to the disposition withholding
adjudication and placing D.Y. on probation.
                                          3